DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7 March 2019 and 3 January 2020 were filed on and after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, the recited limitation “the associated charging rates” on lines 10-11 and 11, respectively is unclear.  This limitations is unclear because it is unknown what the associated charging rate is referencing.  It is not clear if “the associated charging rates” refers to “a reference vector associated with at least two charging rates” recited in the claims or something different.
Regarding Claims 2-15, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 17-20, they depend from Claim 16 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patmore et al. US 2019/0123598, in view of Walley et at.US 2014/0094116.
Regarding Claims 1 and 16, Patmore teaches a system, comprising: 
one or more processors (refer to [0050]) configured to: receive motion data from one or more sensors (locator L, fig. 8 and refer to [0057] and [0060], the locators L may comprise sensors coupled (e.g. wired or wirelessly) to the apparatus controller 90 and/or power transfer controller 92.  The sensors are configured to sense the one or more of the power receiver 78 and the power transmitter 74 to facilitate alignment of the power transmitter 74 and the power receiver 78) of a device (power receiver assembly 76, fig. 8), the motion data indicating a motion of the computing device; 
receive charging data related to a state of an energy storage of the computing device or a state of energy transfer between a wireless charger (power transfer device 70, fig. 8) and the device (sensor S, figs. 5 and 8 and refer to [0062], The sensors S may also be able to determine, through connection to the apparatus controller 90 and/or the power transfer controller 92, a quality parameter of power transfer associated with alignment of the power transmitter 74 and the power receiver 78, such as the efficiency of power transfer wherein higher efficiency means that more energy is being transferred per unit time because of better alignment). Patmore however is silent wherein the device is a computing device and regarding determining, based on the motion data and the charging data, a reference vector associated with at least two charging rates, each charging rate corresponding to an amount of energy transferred per unit of time between the wireless charger and the device; based on the reference vector and the associated charging rates, an alignment vector between the device and the wireless charger; and generating, based on the alignment vector, an output guiding movement of the device to align with the wireless charger.
Walley teaches  wherein the device is a computing device (600, figs. 6A & 6B) and regarding determining, based on the motion data and the charging data, a reference vector associated with at least two charging rates, each charging rate corresponding to an amount of energy transferred per unit of time between the wireless charger and the device; based on the reference vector and the associated charging The sensor module 510 includes one or more sensors to detect a spatial relationship of the device 500 to one or more coils of the charging station. In other words, the sensor module 510 detects whether the device 500 is in a strong charging position on the charging station.  This can be measured based on signal strength, signal clarity, etc.  The sensor module 510 forwards the detected information to the controller module 540.  The controller module 540 analyzes the detected information and determines a vector between a current position of the device 500 and a preferred location.  The preferred location may be a location at which the power transfer efficiency is expected to be at a maximum.  Once the vector has been determined, the controller module 540 controls the display module 530 to display the vector to a user.  Based on the displayed information, the user can know how far, and in what direction, to move the device 500.  The vector generated by the controller module 540 includes a direction and a distance value.  Therefore, the display module 530 causes a display 610 on the device 600 to display the direction 620 and distance 630 so as to provide the user with an approximation of where to move the device 600.  As the user moves the device, one or more sensors within the sensor module 510 detects the movement.  As the device moves, the sensor module detects and forwards updated position information to the controller module 540.  The controller module 540 updates the vector as the device 600 moves, and causes the display module 530 to display the updated vector to the user.  As the device 600 moves closer to its intended destination, the magnitude of the vector will continue to shrink, refer to [0102]-[0107]).

Regarding Claim 6, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above and further teaches wherein the alignment vector is a vector connecting a position of a charging system of the computing device to a position of a charging system of the wireless charger (refer to [0102]-[0107] of Walley).
Regarding Claim 7, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above and further teaches wherein the alignment vector is a vector connecting a center of a receiver coil of the computing device to a center of a transmitter coil of the wireless charger (refer to [0102]-[0107] of Walley).
Regarding Claims 8 and 20, the combination of Patmore and Walley teaches all of the limitations of Claims 1 and 16 above and further teaches receiving, by the one or more processors, past motion data capturing a motion of the computing device being placed onto a surface; training, by the one or more processors based on the past motion data, one or more models for predicting movement vectors for the computing device when being placed onto a surface (refer to [0102]-[0107] of Walley).
Regarding Claim 9, the combination of Patmore and Walley teaches all of the limitations of Claim 8 above and further teaches predicting, by the one or more processors using the one or more models, a movement vector for the computing device as the computing device is being placed by onto the wireless charger, wherein the alignment vector is determined further based on the predicted movement vector (refer to 
Regarding Claim 10, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above and further teaches wherein the output includes a graphical representation of relative positions of the computing device and the wireless charger, and the alignment vector (display 102, refer to [0061] of Patmore).
Regarding Claims 11 and 19, the combination of Patmore and Walley teaches all of the limitations of Claims 1 and 16 above and further teaches wherein the output includes a haptic output in a direction of the alignment vector (audible, refer to [0064] of Patmore).
Regarding Claim 12, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above and further teaches wherein the output includes an audio instruction (audible, refer to [0064] of Patmore).
Regarding Claim 13, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above and further teaches receiving, by the one or more processors, image data from the one or more sensors; recognizing, by the one or more processors based on the image data, the wireless charger; determining, by the one or more processors based on the image data, a relative position of the wireless charger to the computing device, wherein the alignment vector is determined further based on the relative position of the wireless charger to the computing device (refer to [0058]-[0059] of Patmore).
Regarding Claim 17, the combination of Almalki and Moes teaches all of the limitations of Claim 16 above and further teaches comprising: the one or more sensors, wherein the one or more sensors include at least one of: an accelerometer, a 
Regarding Claims 14 and 18, the combination of Patmore and Walley teaches all of the limitations of Claims 1 and 16 above and further teaches receiving, by the one or more processors, signal strength measurements for a wireless connection between the wireless charger and the computing device; determining, by the one or more processors based on the signal strength measurements, a relative position of the wireless charger to the computing device, wherein the alignment vector is determined further based on the relative position of the wireless charger to the computing device (The sensor module 510 includes one or more sensors to detect a spatial relationship of the device 500 to one or more coils of the charging station. In other words, the sensor module 510 detects whether the device 500 is in a strong charging position on the charging station.  This can be measured based on signal strength, signal clarity, etc., refer to [0102] of Walley).
Regarding Claim 15, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above, and further teaches determining, by the one or more processors, that the wireless charger includes a plurality of charging systems; identifying, by the one or more processors, one of the plurality of charging systems being closest to the computing device, wherein the alignment vector is determined for the identified charging system closest to the computing device (The preferred coils may be a predetermined number of coils that provide the best signal transmission, or any number of coils whose transmitted signal strengths exceed a predetermined threshold, refer to [0074] of Walley).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Patmore et al. US 2019/0123598, in view of Walley et at.US 2014/0094116, and in further view of Almalki et al. US 2015/0022194.
Regarding Claim 2, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above, however is silent wherein the motion data includes acceleration measurements for the motion of the computing device.
Almalki teaches wherein the motion data includes acceleration measurements for the motion of the computing device (refer to [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Almalki with the method of the combination of Patmore and Walley in order to further improve the alignment of the computing device and charger.
Regarding Claim 3, the combination of Patmore, Walley, and Almalki teaches all of the limitations of Claim 2 above and further teaches: determining, by the one or more processors, displacements of the computing device relative to a prior position of the computing device based on the acceleration measurements, wherein the reference vector is determined based on the displacements (refer to [0054] of Almalki).
Regarding Claim 4, the combination of Patmore and Walley teaches all of the limitations of Claim 1 above, however is silent wherein the motion data includes rotation measurements for the motion of the computing device.
Almalki teaches wherein the motion data includes rotation measurements for the motion of the computing device (refer to [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding Claim 5, the combination of Patmore, Walley, and Almalki teaches all of the limitations of Claim 4 above and further teaches determining, by the one or more processors, orientation information based on the rotation measurements, wherein the alignment vector is determined based on the orientation information(refer to [0018]-[0019] of Almalki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BRIAN K BAXTER/Examiner, Art Unit 2836 
16 August 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836